IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON             FILED
                            AUGUST 1998 SESSION
                                                        August 17, 1998

                                                       Cecil Crowson, Jr.
                                                       Appellate C ourt Clerk

STATE OF TENNESSEE,                 )    C.C.A. NO. 02C01-9710-CR-00393
                                    )
      Appellee                      )    SHELBY COUNTY
                                    )
v.                                  )    HON. CAROLYN WADE BLACKETT
                                    )    JUDGE
RICKY FULLER,                       )
                                    )    PROBATION
      Defendant/Appellant           )




FOR THE APPELLANT:                       FOR THE APPELLEE:

Charles E. Waldman                       John Knox Walkup
147 Jefferson, Suite 1102                Attorney General & Reporter
Memphis, TN 38103
                                         Douglas D. Himes
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493




OPINION FILED


AFFIRMED
JOHN K. BYERS
SENIOR JUDGE
                                     OPINION

       The defendant entered pleas of guilty to possession of cocaine and was

sentenced to serve 45 days and pay a fine of $500.00; possession of marijuana and

was sentenced to serve 45 days and pay a fine of $500.00; violation of the habitual

motor vehicle offender act and was sentenced to serve one year and pay a fine of

$500.00. The two drug sentences were ordered to be served concurrently and the

habitual motor vehicle offender conviction was ordered to be served consecutive

thereto.

       The defendant asks that he be placed on intensive probation which the trial

court denied.

       The action of the trial judge is so overwhelmingly supported by the record in

this case that writing an opinion is almost frivolous.

       The pre-sentence report of the defendant shows seven pages filled with

convictions for drug offenses, various offenses for driving on a revoked license, and

at least one probation revocation. The record further shows a previous conviction

for being a habitual motor vehicle offender.

       While on bond for the drug offense subject to this case, the defendant was

convicted for speeding, reckless driving, driving on a suspended license while being

a habitual motor vehicle offender, and leaving the scene of an accident.

       There is no need to cite any case or statutory law on the defendant’s behalf

because none will rescue him from his self-imposed dilemma. There is no need to

cite any case or statutory law to support the correctness of the trial judge’s ruling

because the convictions of the defendant speak so loudly on the appropriateness of

the sentences that no citation to authority would enhance the correctness of the trial

judge’s ruling.

       The judgment is affirmed.




                                           -2-
                         John K. Byers, Senior Judge

CONCUR:




David H. Welles, Judge




Jerry L. Smith, Judge




                         -3-